                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                     EASTERN DIVISION AT COLUMBUS

MORTEZA S. HOSSEINIPOUR,

                      Petitioner,              :   Case No. 2:15-cv-2934

        - vs -                                     District Judge James L. Graham
                                                   Magistrate Judge Michael R. Merz

JEFF NOBLE, Warden,
  Richland Correctional Institution
                                               :
                      Respondent.


                                    TRANSFER ORDER


        With the consent of both of them, the Magistrate Judge reference in this case is hereby

TRANSFERRED from the Honorable Elizabeth Preston Deaver to the Honorable Michael R.

Merz.



January 30, 2019.

                                                             s/ Michael R. Merz
                                                            United States Magistrate Judge




                                               1
